[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         NOVEMBER 17, 2010
                         Nos. 09-10942 & 09-15284
                        ________________________             JOHN LEY
                                                              CLERK

                   D. C. Docket No. 08-03565-CV-TWT-1


SOCIETE NATIONALE D’INDUSTRIES NUTRITIVE, S.A.E.,
8 Mansouria Road Ahram, Giza Egypt,

                                                            Plaintiff-Appellant,

                                    versus

THE COCA-COLA COMPANY,
P.O. Box 1734 Atlanta Georgia 30301,

                                                           Defendant-Appellee.


                       __________________________

                 Appeals from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                            (November 17, 2010)

Before BLACK, MARTIN and COX, Circuit Judges.

PER CURIAM:
      Societe Nationale D’Industries Nutritive, S.A.E. (SONUT), appeals the

district court’s grant of The Coca-Cola Company’s motion to stay in case No. 09-

10942 and denial of SONUT’s motion to reconsider in case No. 09-15284. The

district court granted the motion to stay under the doctrine of international

abstention and, pursuant to the same doctrine, denied the motion to reconsider.

Based upon our review of the record, the briefs, oral argument, and the district

court’s well-reasoned opinion, we conclude the district court did not err in its

decision to grant Coca-Cola’s motion to stay, nor did it err in denying SONUT’s

motion to reconsider.

             AFFIRMED.




                                          2